COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 SALOMON MIRANDA REYES,                           §
                                                                  No. 08-08-00014-CR
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                                   291st District Court
 THE STATE OF TEXAS,                              §
                                                                 of Dallas County, Texas
                   Appellee.                      §
                                                                  (TC#F-06-38530-U)
                                                  §

                                  MEMORANDUM OPINION

       Appellant waived trial by jury and entered an open plea of guilty before the court to the

offense of aggravated sexual assault of a child under the age of fourteen. He was convicted, and the

court assessed punishment at imprisonment for life, and a fine of $5,000. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the

record demonstrating why, in effect, there are no arguable grounds to be advanced. See High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.

1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). A copy of counsel’s brief has been delivered to Appellant, and Appellant

has been advised of his right to examine the appellate record and file a pro se brief. No pro se brief

has been filed.

       The record reflects that Appellant was admonished of the consequences of his plea pursuant

to TEX . CODE CRIM . PROC. ANN . art. 26.13, and Appellant made a judicial confession admitting his
guilt.

         The Court of Criminal Appeals directs that we not address the merits of issues raised in

Anders briefs or pro se responses. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.

2005). We may only determine (1) that the appeal is wholly frivolous and issue an opinion

explaining that we have reviewed the record and find no reversible error; or (2) that arguable grounds

for appeal exist and remand the cause to the trial court so that new counsel may be appointed to brief

the issues. Id. We have carefully reviewed the record and counsel’s brief and agree that the appeal

is wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal.

         The judgment is affirmed.


                                               KENNETH R. CARR, Justice

October 23, 2008

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)